Citation Nr: 1038730	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  08-06 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected venous insufficiency of a left extremity 
(claimed as left leg).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk


INTRODUCTION

The Veteran served on active duty from March 1967 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for venous 
insufficiency of a left extremity (claimed as left leg) with an 
evaluation of 10 percent effective April 26, 2006.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  Venous insufficieny of the left leg is not manifested through 
persistent edema, incompletely relieved by elevation of the 
extremity, or with or without beginning stasis pigmentation or 
eczema.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent rating 
for venous insufficiency are not met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 7121 (2004 
& 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran's claim for service connection for a left 
leg disability was received in April 2006.  In January 2007, the 
RO granted service connection for venous insufficiency of a left 
extremity and assigned a 10 percent rating which is the subject 
of this appeal.  Thus, the Veteran's claim for a higher 
evaluation is a downstream issue, which was initiated by a 
September 2007 notice of disagreement. 

The Court has held that, as in this case, once a notice of 
disagreement from a decision establishing service connection and 
assigning the rating and effective date has been filed, the 
notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to 
the further communications with the appellant, including as to 
what "evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements...."  Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008).  Hence, there is no duty to 
provide additional notice in this case.

During his VA examination, the Veteran claimed that he received 
medical care for his left lower leg in the past ten years; 
however, when the RO requested records from his private treatment 
facility, they returned records from March 1996 until March 2006 
without mention of complaints concerning the left lower 
extremity.  Thus, the Board has relied upon the January 2007 VA 
examination to determine the current state of the Veteran's left 
leg disability.

All pertinent development has been undertaken, an examination has 
been performed, and all available evidence has been obtained in 
this case.  Thus, the content of the notice letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  No further action is necessary for compliance with the 
VCAA.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.

Laws and Regulations

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).

Where a claim for a higher evaluation stems from an initial grant 
of service connection for the disability at issue, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2010).

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  See 38 C.F.R. § 4.2 (2010).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  See Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service- connected disease 
or injury and the pyramiding of ratings for the same disability 
under various diagnoses is prohibited.  See 38 C.F.R. § 4.14 
(2010).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts shown 
in every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be resolved in 
favor of the claimant.  See 38 C.F.R. § 4.3 (2010).

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
VA is free to favor one medical opinion over another provided it 
offers an adequate basis for doing so.  See Owens v. Brown, 7 
Vet. App. 429 (1995).

  71
21 
Post-phlebitic syndrome of any etiology:

With the following findings attributed to venous disease:

Massive board-like edema with constant pain at rest
10
0

Persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration

60

Persistent edema and stasis pigmentation or eczema, 
with or without intermittent ulceration

40

Persistent edema, incompletely relieved by elevation 
of extremity, with or without beginning stasis 
pigmentation or eczema

20

Intermittent edema of extremity or aching and fatigue 
in leg after prolonged standing or walking, with 
symptoms relieved by elevation of extremity or 
compression hosiery


10

Asymptomatic palpable or visible varicose veins
0
Note: These evaluations are for involvement of a single 
extremity.  If more than one extremity is involved, evaluate each 
extremity separately and combine (under § 4.25), using the 
bilateral factor (§ 4.26), if applicable.
38 C.F.R. § 4.104, Diagnostic Code 7121 (2010).

Factual Background

The claims folder contained no post service treatment records for 
the Veteran's left leg disability. 

Service treatment records include a June 1967 hospitalization 
report wherein it was noted that in 1962, the Veteran fractured 
his right femur as a result of a motor vehicle accident.  
Following the injury, he ddeveloped thrombophlebitis in the left 
lower extremity and remained hospitalized for about 75 days.  
Since then, he had experienced recurrent swelling and pain in the 
left thigh and calf aggravated by exercise.  The diagnosis was 
chronic deep venous insufficiency of the left lower extremity.  A 
Medical Board proceeding recommended that the Veteran be 
separated from service.  

During a January 2007 VA arteries and veins examination, the 
Veteran reported his venous insufficiency began in 1967, while in 
basic training.  He explained that his pain was intermittent with 
remissions and that he treated his left leg disability with 
ibuprofen.  The examining physician noted that there had not been 
much medical care for the left lower leg up to 15 to 20 years 
after the problem began.  He indicated that the Veteran vaguely 
described receiving care for his leg over the past ten years.  On 
physical examination, edema was noted on the left lower 
extremity.  The physician indicated that the edema was neither 
massive nor boardlike and there was no stasis pigmentation, 
eczema, or ulceration present.  He noted faintly visible 
scattered surface veins to the medial upper left leg.  He 
described the Veteran's disability as classic venous 
insufficiency of the left lower extremity.  The left calf 
diameter was 43 centimeters and the right calf was 39.5 
centimeters.  The physician indicated that there were mild 
effects of the problem on the following daily activities: chores 
and traveling.  He reported moderate effects for the following: 
shopping, exercise, sports, and recreation.  He noted no effects 
on the following activities: feeding, bathing, dressing, 
toileting, and grooming. 



Analysis

The Veteran submitted a September 2007 notice of disagreement 
where he sought to appeal the RO's January 2007 rating decision 
which granted him service connection for venous insufficiency of 
the left leg evaluated at 10 percent effective April 26, 2006.  
However, the Veteran is unable to show that he warrants a higher 
disability rating.  In fact, the Veteran indicated in his January 
2007 VA examination that his disability had been intermittent 
with remissions since onset in 1967.  Additionally, as discussed 
above, the VA examiner felt that the Veteran had not sought 
medical treatment for his left lower leg for 15 to 20 years after 
the problem began; therefore, the Board relied on the January 
2007 VA examination to determine the Veteran's current 
disability.

Based upon the medical evidence of record, an evaluation in 
excess of 10 percent is not warranted.  There is no indication 
that the Veteran has persistent edema, incompletely relieved by 
elevation of extremity, or with or without beginning stasis 
pigmentation or eczema to met the criteria for a 20 percent.  See 
38 C.F.R. § 4.104, Diagnostic Code 7121.  

The Veteran has argued that VA has not considered that he was 
separated from service due to his physical disability.  This is 
not the case.  That fact was considered in the grant of service 
connection.  However where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give past 
medical reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994)

Finally, the Board has also considered whether referral for 
extra-schedular consideration is suggested by the record.  There 
is no objective evidence that the disability picture presented is 
exceptional or that schedular criteria are inadequate.  The 
Veteran's impairment is contemplated by the schedular ratings 
assigned.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 
111, 115 (2008).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
service-connected venous insufficiency of the left extremity is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


